Citation Nr: 0921322	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for service-connected 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  At worst, audiometric test results correspond to a 
numeric designation of IX in the service-connected left ear 
with speech discrimination of 44 percent.

3.  The Veteran does not meet the criteria for a 10 percent 
rating for hearing loss in her service-connected left ear and 
therefore the non-service-connected right ear must be 
assigned a numeric designation of I.  


CONCLUSION OF LAW

The criteria for an increased rating for hearing loss of the 
left ear have not been met at any time during the pendency of 
the appeal.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2008 ).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b) (1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In increased rating claims, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and 
(4) notification of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, the Board notes that the Veteran was not 
provided adequate notice in compliance with the requirements 
of Vazquez-Flores.  Nonetheless, the Board finds that this 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the April 2005 and March 2006 letters; 
June 2005 rating decision; May 2006 statement of the case; 
and February 2007 supplemental statement of the case.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209).

Moreover, the Board finds that the lack of  notice in 
compliance with the Court's holding in Vazquez-Flores does 
not constitute prejudicial error in this case because the 
Veteran demonstrated actual knowledge of the rating criteria 
used to rate her disability.  Specifically, in the course of 
the present claim, the Veteran was afforded VA examinations 
in April 2005 and January 2007 to determine the current 
severity of her left ear hearing loss.  At the examinations, 
the Veteran reported she was seeking a rating increase in her 
service-connected hearing loss.  Further, in her June 2006 
Form 9, the Veteran, indicates that she believes her hearing 
has gotten worse as a result of her having to ask others to 
repeat themselves, having difficulty hearing herself speak, 
and difficulty hearing the phone ring.  Thus, as the Board 
finds the Veteran had actual knowledge of the use of 
diagnostic codes and the applicable criteria for an increased 
rating for her left ear hearing loss, any failure to provide 
her with adequate notice of this information is not 
prejudicial.  See Sanders, 487 F.3d 881.   

Similarly, the Board finds that while the Veteran was not 
provided adequate notice in accordance with the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
because the March 2006 letter did not identify the issue on 
appeal (see Overton v. Nicholson, 20 VA 427 (2006)), this 
notice problem does not constitute prejudicial error in this 
case because the claim is being denied and any questions as 
to the assignment of a disability rating or effective date to 
be assigned are moot.   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All identified VA medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran with appropriate VA examinations in April 2005 and 
January 2007.

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file. Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of her claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).   




Law and Analysis

The Veteran and her representative contend that her 
service-connected hearing loss of the left ear is more severe 
than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  When rating the Veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
current level of disability, however, is of primary concern 
in a claim for an increased rating; the more recent evidence 
is generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Most recently, a June 2005 rating decision confirmed and 
continued a noncompensable rating for the Veteran's left ear 
hearing loss under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100. 

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
pure tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  38 C.F.R. § 4.85.

To evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.  Tables VI and VII are used to 
calculate the rating to be assigned.  Id.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  

When impaired hearing is service-connected in only one ear, 
then the non-service-connected ear will be assigned a numeric 
designation of I unless the service-connected hearing loss in 
the other ear is at least 10 percent disabling and there is 
hearing impairment in the non service-connected ear under 
38 C.F.R. § 3.385.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. 
§§ 3.383(a)(3), 4.85(f).  

On VA examination in April 2005, the pure tone thresholds 
were 60, 85, 80, and 80 decibels in the service-connected 
left ear and 10, 10, 15, and 10 decibels in the non-service-
connected right ear, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold was 76 in the 
service-connected right ear and 11 in the non-service-
connected right ear.  Speech recognition ability was 44 
percent in the service-connected left ear and 98 percent in 
the non-service-connected right ear.  

On VA examination in January 2007, the pure tone thresholds 
were 70, 90, 85, and 85 decibels in the service-connected 
left ear and 10, 10, 15, and 15 decibels in the non-service-
connected right ear, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold was 83 in the 
service-connected left ear and 13 in the non-service-
connected right ear.  Speech recognition ability was 68 
percent in the service-connected left ear and 98 percent in 
the non-service-connected right ear.  

Applying these test results to 38 C.F.R. § 4.85, Table VI, 
shows that the Veteran, in her service-connected left ear, 
had a numeric designation of IX in April 2005 and a numeric 
designation of VII in January 2007.  These tests results do 
not show that the Veteran met the criteria for a 10 percent 
rating for the hearing loss in her service-connected left 
ear.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 
4.85(f).  A numeric designation of at least X would need to 
be shown.  Therefore, the non-service-connected right ear 
must be assigned a numeric designation of I when evaluating 
if the Veteran meets the criteria for a compensable rating 
for her service-connected left ear hearing loss.  Id.

Applying these test results to 38 C.F.R. § 4.85, Table VII, 
with the Veteran having at her worst a numeric designation of 
IX for the service-connected left ear and a numeric 
designation of I for the non-service-connected right ear, 
does not show that she met the criteria for a compensable 
rating for the service-connected left ear hearing loss under 
38 C.F.R. § 4.85 at any time during the pendency of her 
appeal.

Next, the Board finds that 38 C.F.R. § 4.86(a) is for 
application in this appeal because the Veteran has thresholds 
of 55 or greater in each of the specified frequencies.  In 
this regard, applying the above test results to 38 C.F.R. 
§ 4.85, Table VIa, shows that the Veteran in April 2005 and 
January 2007 had numeric designations of VI and VII for the 
service-connected left ear.  These tests results do not show 
that the Veteran met the criteria for a 10 percent rating for 
the hearing loss in her service-connected left ear.  
38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  
Therefore, the non-service-connected right ear must be 
assigned a numeric designation of I when evaluating if the 
Veteran meets the criteria for a compensable rating for her 
service-connected left ear hearing loss.  Id.

Applying these test results to 38 C.F.R. § 4.85, Table VII, 
with the Veteran having at her worst a numeric designation of 
VII for the service-connected left ear and a numeric 
designation of I for the non-service-connected left ear, also 
does not show that she met the criteria for a compensable 
rating for the service-connected left ear hearing loss under 
38 C.F.R. § 4.85 at any time during the pendency of her 
appeal.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for left ear hearing loss.  38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  This is true throughout 
the period of time during which her claim has been pending.  
Hart, supra.

Additionally, the Board notes that the Veteran claim's that 
her hearing loss has gotten worse to the point were she is 
having difficulty hearing herself speak and needs to ask 
others to repeat themselves.  However, because the record 
does not show that her left ear hearing loss requires 
frequent hospitalization or causes marked interference with 
employment, the Board finds that a referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and her representative's written 
statements to the RO and the claimant's statements to her VA 
examiners.  In this regard, while the Veteran is credible to 
report on what she sees and feels and others are credible to 
report on what they can see, neither the Veteran nor her 
representative are competent to report that a service-
connected disability meets the criteria for an increased 
rating because such an opinion requires medical expertise 
which they have not been shown to have.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)  .  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for a compensable rating must be 
denied. 


ORDER

Entitlement to a compensable rating for service-connected 
hearing loss of the left ear is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


